Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/24/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 2-3, 5-13 and 23 are allowed.
Regarding independent claim 2 and the dependent claims, the prior art fails to teach or suggest a method of making a non-dairy fermented food product having  less than 0.01% by weight added stabilizers, the non-dairy fermented food product having a viscosity of at least 0.4 Pa*s at 60 s at 10° C, a firmness of at least 40 g at 10° C, and a pea protein content of from about 3% to about 12% by weight, the method comprising: a. providing a liquid mixture that includes pea protein and sugar, the liquid mixture having a pea protein content of from about 3% to 12% by weight; b. heating the liquid mixture to a temperature and for a time sufficient to produce a thermally treated mixture, wherein the liquid mixture is heated such that  the temperature is from about 90° C to about 120° C and the time is from at least 30 seconds to about 30 minutes;  c. inoculating the thermally treated mixture with a lactic acid bacterial culture; and d. fermenting the thermally treated mixture until a pH of less than about 4.7 is reached to form the fermented food product.
The closest prior art of Barata et al. (WO 2017/153669) teaches a method, however, fails to teach the claimed method including and a pea protein content of from about 3% to about 12% by weight and a heating step that includes heating the liquid mixture to a temperature and for a time sufficient to produce a thermally treated mixture, wherein the liquid mixture is heated such that  the temperature is from about 90° C to about 120° C and the time is from at least 30 seconds to about 30 minutes.
The secondary references of record do not teach or suggest the combined limitations not taught by Barata (‘669).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 24, 2022